El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
En este caso el acusado fue declarado culpable de un de-lito contra la justicia pública. Durante el juicio formuló una excepción perentoria alegando que en la acusación se impu-taba más de un delito. La corte declaró sin lugar la refe-rida excepción perentoria.
En el caso de El Pueblo v. París, 25 D. P. R. 111, después de citar los artículos 144, 145, 146 y 152 del Código de Enjuiciamiento Criminal este tribunal indicó que Ja excep-ción perentoria debe formularse el día en que se da lectura a la acusación o en cualquier otro momento fijado por la corte y que la acción tomada por la corte al declarar sin lugar una excepción perentoria podía sostenerse por el fun-damento de ser muy tardía la objeción. Después de Haber discutido las cuestiones y citar autoridades, sostuvimos que no era razonable que la corte tuviera que considerar seme-jantes cuestiones en forma tan sumaria y dijimos:
“Si el abogado tiene que liacer una verdadera objeción a la acu-sación, especialmente si es formal o técnica, no deberá hacerla como de sorpresa en el juicio. .Estaremos dispuestos a hacer caso omiso de una excepción perentoria de tál modo presentada sobre cualquiera cuestión, como dicha excepción no sea de la clase que hemos llamado privilegiada.”
*8También dijimos en la página 115:
“No queremos dar a entender que en manera alguna deba el acusado quedar limitado estrictamente al formular objeciones a la acusación. Si solicita permiso para ello antes del juicio, y especial-mente si no ba estado representado por abogado en el acto de la lectura de la acusación, la corte deberá ser enteramente liberal, pero deseamos insistir en el punto de que una objeción de naturaleza formal formulada a la acusación en el día del juicio se presenta demasiado tarde. Él tiempo para hacer alegaciones ha pasado, como también el de formular objeciones, a menos que éstas sean de carácter pri-vilegiado. La corte debe oir y resolver una excepción perentoria (demurrer) antes del día del juicio y los abogados tienen" derecho a insistir en este punto.”
En relación con este punto es de aplicación el caso de United States v. Gooding, 12 Wheaton, 477,
Todo lo que simplemente sea de carácter formal queda de tal modo renunciado si no ha sido presentado con per-miso de la corte. ¿Es la excepción perentoria por duplici-dad puramente de forma? Las autoridades tienen un criterio distinto respecto de este punto, pero sostenemos que una ob-jeción por duplicidad no debe hacerse en la forma de excep-ción perentoria en el momento del j'riicio porque el acusado tiene otros medios de protección a su alcance. El puede, si es que la acusación realmente deja duda acerca del cargo de que deba defenderse, exigir que el fiscal elija el delito basado en el cual el gobierno trata de que se dicte un fallo condenatorio, o solicitar alguna instrucción de la corte. En esta forma, o tal vez en otras, el acusado puede protegerse, pero no tiene derecho a que la acusación sea sobreseída y demorar el juicio por el fundamento de duplicidad si tal ob-jeción no se formula a su debido tiempo.
Pero concediendo al apelante el beneficio de la duda res-pecto a si la corte permitió la excepción perentoria y el go-bierno no hizo debida objeción, no encontramos que la acu-sación realmente impute más de un delito. Pasamos a trans-cribirla.
*9“El fiscal formula acusación contra Antonio Echavarry, José Echavarry, Eamón Echavarry, José F. Morales, Víctor Espino y Bernardo Marrero por un delito contra la justicia pública, misdemeanor, cometido de la manera siguiente:
“Allá el día 21 de junio cíe 1918, en la jurisdicción de Loíza, que forma parte del Distrito Judicial de San Juan, Antonio Echava-rry solicitó licencia de su jefe para retirarse del servicio ese día bajo la 'alegación de hallarse indispuesto, y, puesto de acuerdo con sus hermanos José y Eamón Echavarry, con Victor Espino y Bernardo Marrero, convinieron con José F. Morales de una manera ilegal, vo-luntaria y maliciosa arrestar a don José Sánchez, propietario, co-merciante, residente en el barrio Hato Puerco de Loíza con el objeto de obtener una recompensa por su libertad y, al efecto, simulando que al José F. Morales lo llevaban detenido, subieron a la casa comer-cial del citado don José Sánchez, en la que se presentaron con el carácter de policías y detectives de la policía insular todos y cada uno de ellos, y bajo el pretexto de que viera el José Sánchez si cono-cía al José Morales, lograron que aquel saliera de la casa y una vez fuera de ella lo arrestaron sin autoridad para ello, sin que existiera denuncia, sin que hubiera cometido delito alguno, y valiéndose de un automóvil, contra su voluntad' y a pesar de sus protestas lo con-dujeron a San Juan, y como durante el camino se negara a pagar o dar alguna recompensa para su libertad, fué conducido al cuartel de la policía de Puerta de Tierra bajo una acusación de que se tra-taba de un conspirador y de cuyo cuartel fué trasladado al de San Juan, donde pasó la noche en calidad de detenido hasta el día si-guiente en que fué puesto en libertad a virtud de la investigación que hicieron las autoridades superiores.
“Este hecho es contrario a la ley para tal caso prevista y a la paz y dignidad de El Pueblo de Puerto Eico. Luis Campillo. — Fiscal del Distrito.”
Se alega específicamente en la acusación que el delito es uno contra la justicia pública y por tanto que el gobierno podía mediante la debida objeción en el juicio quedar limi-tado a probar tal delito.
Pero de todos modos, los lieehos de la acusación no cons-tituyen sino una sola transacción. Es verdad que en ella existen algunas otras palabras que indican una conspiración o tentativa de extorsión, pero el delito realmente imputado *10os el que determina el artículo 135 del Código Penal, el cual es como sigue:
“Todo funcionario público o persona pretendiendo serlo, que por pretexto de algún proceso u otra causa legítima, arrestare alguna persona o la detuviere contra su voluntad, o que confiscare o embar-gare bienes, o desposeyere alguna persona de terreno o bienes sin formación del correspondiente proceso, o sin autoridad legítima para ello, será reo de misdemeanor.”
En este caso el acusado se unió a otros para sacar al denunciante de su casa, someterlo a distintos medios de pre-sión e intimidación, todo esto so pretexto de que el acusado y sus asociados eran funcionarios públicos. La simulación era sola y única y existió en cada uno de los actos realizados por el acusado para llevar a cabo su propósito dañoso y todo fue ejecutado en una serie de actos íntimamente relacionados. En las notas al caso de Ben v. State, 58 Am. Dec. 242 se hace cita del principio en la siguiente forma:
“Cuando varios actos ejecutados por la misma persona no son sino pasos sucesivos en el curso de un propósito criminal y que cons-tituyen en conjunto un solo delito, aunque cada uno de ellos reali-zados aisladamente podrían constituir un delito, dichos actos todos pueden ser imputados en un solo cargo;” citándose autoridades. Yéase también Bouvier, Duplicidad, Tomo Io. 626.
También se objetó durante la vista, que en la acusación no se expresaba que el acusado y sus asociados eran funcio-narios públicos, o que so hicieron pasar como tales. En dicha acusación aparece suficientemente que antes de que el arresto se hiciera y fuera apresado el denunciante, los acu-sados se presentaron como policías y detectives y actuaron en todos los momentos como si tuvieran autoridad para veri-ficar el arresto.
La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.